                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION

CHARLOTTE SCHOOL OF LAW, LLC, and
INFILAW CORPORATION,

              Plaintiffs,

     v.                                                  Case No. 3:18-cv-00256-GCM
AMERICAN BAR ASSOCIATION; COUNCIL OF                     U.S. District Judge Graham C. Mullen
THE SECTION OF LEGAL EDUCATION AND
ADMISSIONS TO THE BAR, AMERICAN BAR
ASSOCIATION; and ACCREDITATION
COMMITTEE OF THE SECTION OF LEGAL
EDUCATION AND ADMISSIONS TO THE BAR,
AMERICAN BAR ASSOCIATION,

            Defendants.
___________________________________________/


               PLAINTIFFS’ RESPONSE TO DEFENDANTS’ NOTICE OF
                         SUPPLEMENTAL AUTHORITY

       Plaintiffs Charlotte School of Law, LLC and InfiLaw Corporation (collectively,

“Charlotte”) hereby respond to the Notice of Supplemental Authority Relevant to the ABA’s

Pending Motion to Dismiss (Doc. 32) (“Notice”).

       The ABA’s motion to dismiss should be denied because (a) the ABA does not dispute

that Charlotte’s complaint states a viable due process claim and (b) the ABA cannot show that,

as a matter of law, Charlotte cannot obtain any relief whatsoever for its due process claim. The

ABA’s Notice does not change either (a) or (b).

       As observed in the Opposition to Defendant’s Motion to Dismiss (Doc. 27) (“Opp.”), the

ABA does not deny that Charlotte has stated a due process claim. See Opp. 1, 6. The ABA’s

argument for dismissal is that, even if Charlotte has a viable due process claim, as a matter of

law the Court can offer Charlotte no remedy for the ABA’s due process violation. But the
ABA’s argument ignores the bedrock principle, “taught in the first year of every law school in

the United States,” R.W. v. Ga. Dep’t of Educ., 2007 WL 2915911, at *5 (N.D. Ga. 2007), that

for every right there is a remedy. See, e.g., United States v. Ugalde, 861 F.2d 802, 810 (5th Cir.

1988) (“We must ensure that for every right there is a remedy ….”) (citing Marbury v. Madison,

5 U.S. 137, 163 (1803)). The ABA’s argument also inverts the ordinary sequence in which the

court considers remedies after liability is determined.

       In its Notice, the ABA seeks to bolster its argument that Charlotte “cannot obtain any

injunctive relief here.” Notice at 3. That argument fails, as explained below. But even if

injunctive relief were not available, the motion to dismiss should be denied because Charlotte

may obtain damages and declaratory relief. See Opp. 15-19. Nothing in the ABA’s Notice

relates to damages or declaratory relief.

       In terms of injunctive relief, Charlotte’s complaint asks the Court to order the ABA “to

return Charlotte to the accreditation status it had prior to the ABA’s due process violation.”

Compl., Prayer for Relief ¶ (c) (Doc. 1). The ABA’s Notice quotes one line in a brief filed in

Barchiesi in which Charlotte stated that “[e]ven if the ABA were forced to revoke its probation,

[Charlotte] could not resume operations because it has no state license or access to federal

student loans.” Notice at 3. But the ABA misses the point. Charlotte does not contend that

enjoining the ABA would allow Charlotte to resume operations. But ordering the ABA to return

Charlotte to the accreditation status it had before the ABA’s due process violation would, as

Charlotte stated in its complaint, “make it possible for Charlotte to begin the process of

attempting to obtain the approvals necessary to resume operating as a law school.” Compl. ¶

132; see also Opp. 20.

       The ABA also argues that recent developments regarding Arizona Summit Law School



                                                 2
and Florida Coastal School of Law mean that the injunctive relief sought by Charlotte would not

benefit those schools. See Notice at 2-3. Both Arizona Summit and Florida Coastal elected to

dismiss suits they had filed against the ABA; each school had its reasons for doing so, and those

decisions have no bearing on this case. Arizona Summit has not yet ceased operations, but is in

the process of completing an ABA-approved teach-out. Florida Coastal is operational and ABA-

accredited and expects to remain that way. Charlotte’s complaint asks the Court (1) to bar the

ABA from enforcing its vague accreditation standards and (2) to require the ABA “to adhere to

all of the requirements of due process in all future accreditation proceedings.” Prayer for Relief

¶¶ (d)-(e). Either injunction clearly would benefit Florida Coastal, which is an InfiLaw school.

Florida Coastal is still subject to the ABA’s accreditation process. The fact that Florida Coastal

has dismissed its suit against the ABA does not change that.

       The ABA’s motion to dismiss should be denied.




                                                3
                            Respectfully submitted,

                            /s/ R. Lee Robertson, Jr.
                            North Carolina Bar No. 44749
                            ROBERTSON & ASSOCIATES, P.A.
                            2730 East WT. Harris Blvd., Suite 101
                            Charlotte, N.C. 28213-4108
                            (704) 597-5774
                            lee.robertson@rlrobertson.com

                            Paul D. Clement*
                            H. Christopher Bartolomucci*
                            KIRKLAND & ELLIS LLP
                            1301 Pennsylvania Avenue, NW
                            Washington, DC 20004
                            (202) 389-5000
                            paul.clement@kirkland.com
                            cbartolomucci@kirkland.com
                            *Admitted pro hac vice

                            Counsel for Plaintiffs Charlotte School of
                            Law, LLC and InfiLaw Corporation

Dated: March 11, 2019




                        4
                               CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of March, 2019, I electronically filed Plaintiffs’

Response to Defendants’ Notice of Supplemental Authority with the Clerk of the Court using

CM/ECF and that the foregoing is being served this day on all counsel of record via transmission

of Notices of Electronic Filing generated by CM/ECF.

                                                   /s/ R. Lee Robertson, Jr.
                                                   R. Lee Robertson, Jr.




                                               5
